Exhibit 10.1
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Second Amended and Restated Employment Agreement (the “Second Amended
Agreement”) is made and entered into as of the 31st day of December, 2008, by
and between Big 5 Sporting Goods Corporation, a Delaware corporation (the
“Company”), Big 5 Corp., a Delaware corporation and wholly owned subsidiary of
the Company (“Big 5 Corp.”), and Steven G. Miller, an individual (the
“Executive”).
RECITALS
     A. Executive is currently employed as President, Chief Executive Officer
and Chairman of the Board of Directors of the Company and as President, Chief
Executive Officer and Chairman of the Board of Directors of Big 5 Corp. pursuant
to an Amended and Restated Employment Agreement (the “Employment Agreement”)
between the Company, Big 5 Corp. and Executive dated as of June 14, 2002.
     B. The Company, Big 5 Corp. and Executive desire to amend and restate the
Employment Agreement regarding the terms and conditions of Executive’s
employment by the Company and Big 5 Corp to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
to update certain other provisions.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the terms,
covenants and conditions contained herein, the Company and Big 5 Corp. hereby
agree to employ Executive, and Executive hereby accepts and agrees to such
employment, on the terms and subject to the conditions set forth herein.
     1. Term of Employment. This Second Amended Agreement shall be effective as
of December 31, 2008 and shall govern Executive’s employment from and after such
date. As of any given date after the Effective Date (each such date, the “Date
of Determination”), Executive’s employment shall terminate on the fourth
anniversary of the Date of Determination, unless sooner terminated in accordance
with the provisions of this Second Amended Agreement or extended by an amendment
executed by the Company, Big 5 Corp. and Executive (the “Term”). Accordingly,
there shall always for all purposes be a minimum of at least four years
remaining on the Term under this Second Amended Agreement.
     2. Capacity and Duties. Executive shall be employed as President, Chief
Executive Officer and Chairman of the Board of Directors of the Company (the
“Board”) and President, Chief Executive Officer and Chairman of the Board of
Directors of Big 5 Corp., with such duties and responsibilities commensurate
with such positions as may be assigned by the Company or Big 5 Corp., as
applicable. Executive shall devote his full business time, attention and energy
to the performance of his duties for the Company and Big 5 Corp.; provided,
however, that, subject to Section 7.2(b), Executive may engage in non-profit and
personal investment activities that neither interfere with his duties and

-1-



--------------------------------------------------------------------------------



 



responsibilities under this Second Amended Agreement nor conflict or compete
with the interests of the Company. As long as Executive serves as an officer of
the Company, the Company shall use its best efforts to ensure that Executive
shall continue to be elected to serve on the Board and on the Board of Directors
of Big 5 Corp.
     3. Compensation.
          3.1 Base Salary. During the Term, Executive’s annual base salary shall
be Four Hundred Seventy Three Thousand Dollars ($473,000) and shall be adjusted
as provided in this Section 3.1 (the “Base Salary”). During the first quarter of
each calendar year of the Term (each year during the Term is sometimes referred
to as a “Term Year”), on a timetable consistent with its general evaluation of
the annual performance of the Company’s senior executive officers, or from time
to time at the sole discretion of the compensation committee of the Board (the
“Compensation Committee”), Executive’s Base Salary shall be reviewed by the
Compensation Committee and may be increased, but may never be decreased, in the
sole discretion of the Compensation Committee. In determining whether to
increase Executive’s Base Salary, the Compensation Committee may engage a
reputable compensation consulting firm to determine comparable compensation
packages provided to chief executive officers in similarly situated companies.
          3.2 Annual Bonus. The Compensation Committee shall adopt a cash bonus
plan designed to provide Executive an opportunity to earn annual cash bonuses
during each Term Year during his employment that, when added to Executive’s Base
Salary, shall provide Executive a level of compensation consistent with the
Company’s past practice and the Company’s and Executive’s performance, and in
any event comparable to compensation generally provided to other chief executive
officers of publicly traded companies that are comparable to the Company. If
desired by the Compensation Committee, the Company may retain a reputable
compensation consultant to assist the Compensation Committee in identifying
similarly situated companies and to make recommendations regarding the structure
and amount of the cash bonus plan. If this Second Amended Agreement is
terminated in the middle of a Term Year, Executive shall receive a cash bonus
for services rendered through the Termination Date (as defined in Section 5.8)
equal to the greater of (a) the last annual cash bonus paid to Executive
(whether before or during the Term) and (b) the average of the annual cash
bonuses paid by the Company or Big 5 Corp. to Executive during the immediately
preceding three full fiscal years (whether before or during the Term), pro rated
through the Termination Date.
          3.3 Payment of Taxes. Except as explicitly provided herein, to the
extent that any taxes become payable by Executive by virtue of any payments made
or benefits conferred by the Company, the Company shall not be liable to pay or
obligated to reimburse Executive for any such taxes or to make any adjustment
under this Second Amended Agreement. Any payments otherwise due hereunder to
Executive, including but not limited to the Base Salary and any bonus, shall be
reduced by any required withholding for federal, state and/or local taxes and
other appropriate payroll deductions.
          3.4 Stock Options. All options (the “Options”) to purchase the common
stock of the Company (the “Common Stock”) granted to Executive after the
Effective Date, whether pursuant to the Company’s 2007 Equity and Performance
Incentive Plan (the “Stock

-2-



--------------------------------------------------------------------------------



 



Incentive Plan”) or otherwise, shall, unless otherwise agreed by the Company and
Executive, vest in 48 equal monthly installments commencing on the first day of
each month following the month in which such Options are granted. The Company
shall maintain an effective registration statement covering the shares of Common
Stock underlying any Options granted to Executive.
     4. Benefits.
          4.1 Expenses. The Company agrees to repay or reimburse Executive for
ordinary and necessary business expenses to the extent compatible with, and
subject to the verification and substantiation documentation and procedures
applicable under, the Company’s general policies for its senior executive
officers. No reimbursement will be made later than the close of the calendar
year following the calendar year in which the expense was incurred. Expenses
eligible for reimbursement in any one taxable year shall not affect the amount
of expenses eligible for reimbursement in any other taxable year, and the right
to expense reimbursement shall not be subject to liquidation or exchange for any
other benefit.
          4.2 Medical and Insurance Benefits. During the Term, the Company shall
provide Executive with those group medical, health insurance, disability
insurance and life insurance benefits generally available to its senior
executive officers, as such benefits may be modified from time to time in the
Company’s sole and absolute discretion.
          4.3 Vacation and Sick Leave. During the Term, Executive shall be
entitled to vacations, holidays and sick leave without reduction in Executive’s
Base Salary in accordance with the policies established from time to time by the
Company for its senior executive officers in its sole and absolute discretion;
provided, however, that nothing contained in this Section 4.3 shall affect the
Company’s rights under Section 5.4.
          4.4 Automobile. During the Term, the Company shall provide Executive
with an automobile in accordance with the policies established from time to time
by the Company for its senior executive officers in its sole and absolute
discretion.
          4.5 401(k) and Profit-Sharing Plan. During the Term, the Company shall
provide Executive with the opportunity to participate in the Company’s 401(k)
plan and profit-sharing plan in accordance with the policies established from
time to time by the Company for its senior executive officers in its sole and
absolute discretion.
          4.6 Other Benefits. Executive shall also be eligible, on the same
basis as other senior executive officers, for any other benefits provided
generally by the Company for or to its senior executive officers.
     5. Termination. Subject to the provisions of this Section 5, each of the
Company and Executive shall have the right to terminate Executive’s employment
under this Second Amended Agreement at any time for any reason or for no reason
by written notice to the other party.
          5.1 Termination by the Company for Just Cause. Without prejudice to
the foregoing, the Company may terminate Executive’s employment hereunder at any
time

-3-



--------------------------------------------------------------------------------



 



for Just Cause (as defined below). A termination shall be for “Just Cause” if
such termination results from the occurrence of any of the following:
(i) intentional material misconduct by Executive in the responsibilities
reasonably assigned to him or (ii) conviction by a court of competent
jurisdiction of any felony involving the embezzlement, theft or misappropriation
of monies or other property of the Company or for any crime involving moral
turpitude. In the event of termination for Just Cause, this Second Amended
Agreement shall terminate immediately and all parties shall thereupon be
released and discharged of and from all further obligations hereunder except
that any provisions that by their nature survive termination shall so survive
(including Executive’s ongoing obligations pursuant to Sections 7.1 and 7.2) and
the Company shall pay to Executive, on the Termination Date, all amounts accrued
and unpaid as of the Termination Date in respect of (i) Executive’s salary and
annual cash bonus, computed in accordance with Section 3.2, for services
rendered through such date, (ii) vacation pay to the extent consistent with the
Company’s policies in effect as of the Termination Date regarding entitlement to
payment in respect of accrued but unused vacation time and (iii) expenses owing
to Executive pursuant to Section 4.1.
          5.2 Termination by Executive without Good Reason. Without prejudice to
the foregoing, Executive may terminate his employment without regard to Good
Reason (defined in Section 5.3). In the event Executive terminates his
employment without regard to Good Reason, this Second Amended Agreement shall
terminate immediately and all parties shall thereupon be released and discharged
of and from all further obligations hereunder except that any provisions that by
their nature survive termination shall so survive (including Executive’s ongoing
obligations pursuant to Sections 7.1 and 7.2) and the Company shall pay to
Executive, on the Termination Date, all amounts accrued and unpaid as of the
Termination Date in respect of (i) Executive’s salary and annual cash bonus,
computed in accordance with Section 3.2, for services rendered through such
date, (ii) vacation pay to the extent consistent with the Company’s policies in
effect as of the Termination Date regarding entitlement to payment in respect of
accrued but unused vacation time and (iii) expenses owing to Executive pursuant
to Section 4.1.
          5.3 Termination by the Company without Just Cause or by Executive for
Good Reason. In the event the Company terminates Executive without Just Cause,
or if Executive terminates his employment with the Company for Good Reason, this
Second Amended Agreement shall terminate immediately and all parties shall
thereupon be released and discharged of and from all further obligations
hereunder except that any provisions that by their nature survive termination
shall so survive (including Executive’s ongoing obligations pursuant to
Sections 7.1 and 7.2(a)) and the Company shall pay to Executive, on the
Termination Date, all amounts accrued and unpaid as of the Termination Date in
respect of (i) Executive’s salary and annual cash bonus, computed in accordance
with Section 3.2, for services rendered through such date, (ii) vacation pay to
the extent consistent with the Company’s policies in effect as of the
Termination Date regarding entitlement to payment in respect of accrued but
unused vacation time and (iii) expenses owing to Executive pursuant to
Section 4.1. The Company shall also pay to Executive, on the fifth business day
following the Termination Date, as a lump sum severance payment and subject to
Section 3.3, Executive’s Base Salary through the remaining scheduled Term of the
Second Amended Agreement, computed without regard to the termination of such
Second Amended Agreement (the “Severance Period”) plus an amount equal to four
times the greater of (a) the

-4-



--------------------------------------------------------------------------------



 



last annual cash bonus paid to Executive (whether before or during the Term) and
(b) the average annual cash bonus paid by the Company or Big 5 Corp. to
Executive during the prior three fiscal years (whether before or during the
Term). In addition, Executive will also be entitled, during the Severance
Period, to receive all benefits that would have been payable to him pursuant to
Sections 4.2 and 4.4 if Executive had been employed by the Company during such
period. Notwithstanding the foregoing, the Company shall not be required to
provide any medical benefits to Executive as of the date Executive and his
family become covered under any other group health plan not maintained by the
Company; provided, however, that if such other group health plan excludes any
pre-existing condition that Executive or his dependents may have when coverage
under such group health plan would otherwise begin, coverage under this
Section 5.3 shall continue (but not beyond the Severance Period) with respect to
such pre-existing condition until such exclusion under such other group health
plan lapses or expires. In the event Executive is required to make an election
under Sections 601 through 607 of ERISA (commonly known as COBRA) to qualify for
any of the benefits described in this Section 5.3, the obligations of the
Company to provide such benefits under this Section 5.3 shall be conditioned
upon Executive timely making such an election (the preceding two sentences are
referred to as the “Benefits Exceptions”). Any payment or reimbursement of
benefits under this Section 5.3 that is taxable to Executive or his dependents
shall be made by December 31 of the calendar year following the calendar year in
which Executive or his dependent incurred the expense. Expenses eligible for
reimbursement in any one taxable year shall not affect the amount of expenses
eligible for reimbursement in any other taxable year, and the right to expense
reimbursement shall not be subject to liquidation or exchange for any other
benefit. In addition to the foregoing, and notwithstanding the provisions of any
other agreement to the contrary, all Options that have been granted to Executive
shall become immediately exercisable on the Termination Date and shall remain
exercisable for the full term of each such Option. Executive’s termination of
this Second Amended Agreement shall be for “Good Reason” if Executive terminates
this Second Amended Agreement upon the happening of any of the following events,
after having given written notice within 30 days after the occurrence of such
event, and the Company or Big 5 not having cured such event within 30 business
days following receipt of such notice: (i) the willful breach of any of the
material obligations of the Company or Big 5 Corp. to Executive under this
Second Amended Agreement; (ii) the Company’s chief executive offices are moved
to a location outside of Los Angeles County, California; (iii) Executive’s
position (including status, titles and reporting requirements), authority,
duties and responsibilities shall cease to be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the
Effective Date; (iv) Executive fails to be reelected to, or is removed from, the
Board or the Board of Directors of Big 5 Corp.; or (v) any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company fails to assume
expressly and agree to perform this Second Amended Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place.
          5.4 Unavailability. If Executive becomes Unavailable for a period of
thirty (30) consecutive business days, the Company shall have the right to
designate a person to succeed Executive on a temporary basis in the capacity
described in Section 2; provided, however, that if at any time during the first
six months after Executive becomes Unavailable,

-5-



--------------------------------------------------------------------------------



 



Executive ceases to be Unavailable for a period of thirty (30) consecutive
business days, he shall be entitled to be reinstated in the capacity described
in Section 2. If Executive becomes and remains Unavailable for any consecutive
period during the Term exceeding six months, or for shorter periods aggregating
more than eight months during any twelve-month period during the Term, either
the Company or Executive shall have the right to terminate this Second Amended
Agreement, and all parties shall thereupon be released and discharged of and
from all further obligations hereunder except that any provisions that by their
nature survive termination shall so survive (including Executive’s ongoing
obligations pursuant to Sections 7.1 and 7.2(a)) and the Company shall pay to
Executive, on the Termination Date, all amounts accrued and unpaid as of the
Termination Date in respect of (i) Executive’s salary and annual cash bonus,
computed in accordance with Section 3.2, for services rendered through such
date, (ii) vacation pay to the extent consistent with the Company’s policies in
effect as of the Termination Date regarding entitlement to payment in respect of
accrued but unused vacation time and (iii) expenses owing to Executive pursuant
to Section 4.1. The Company shall also pay to Executive, on the fifth business
day following the Termination Date, as a lump sum severance payment and subject
to Section 3.3, Executive’s Base Salary for two years plus an amount equal to
two times the greater of (a) the last annual cash bonus paid to Executive
(whether before or during the Term) and (b) the average annual cash bonus paid
by the Company or Big 5 Corp. to Executive during the prior three fiscal years
(whether before or during the Term). In addition to the foregoing, and
notwithstanding the provisions of any other agreement to the contrary, (x) all
Options that would have vested during the 24 months following the Termination
Date shall become immediately exercisable on the Termination Date and shall
remain exercisable for the full term of each such Option and (y) the Company
shall continue to provide Executive all other benefits that would otherwise be
payable to Executive pursuant to Sections 4.2 and 4.4 during the Severance
Period, subject to the Benefits Exceptions. “Unavailable” shall mean any
instance (except for an instance which would constitute Just Cause under
Section 5.1) where Executive is not reasonably able to render full services as
contemplated hereby, which determination shall be made in good faith by a
qualified physician selected by the Compensation Committee or the Company’s
insurers and acceptable to Executive or Executive’s legal representative.
          5.5 Death. In the event of Executive’s death at any time during the
Term, this Second Amended Agreement shall terminate automatically and all
parties shall thereupon be released and discharged of and from all further
obligations hereunder except that any provisions that by their nature survive
termination shall so survive and the Company shall pay to Executive’s estate,
within five (5) business days of the Termination Date, all amounts accrued and
unpaid as of the Termination Date in respect of (i) Executive’s salary and
annual cash bonus, computed in accordance with Section 3.2, for services
rendered through such date, (ii) vacation pay to the extent consistent with the
Company’s policies in effect as of the Termination Date regarding entitlement to
payment in respect of accrued but unused vacation time and (iii) expenses owing
to Executive pursuant to Section 4.1. In addition to the foregoing, and
notwithstanding the provisions of any other agreement to the contrary, (x) all
Options that would have vested during the 24 months following the Termination
Date shall become immediately exercisable on the Termination Date and shall
remain exercisable for the full term of each such Option and (y) the Company
shall continue to provide for the benefit of Executive’s family the medical
benefits referred to in Section 4.2 during the Severance Period, subject to the
Benefits Exceptions.

-6-



--------------------------------------------------------------------------------



 



          5.6 Exclusivity of Remedies. Executive agrees that the rights and
entitlements set forth in Section 5 apply to the exclusion of any other
contractual rights and entitlements that Executive may have from the Company or
Big 5 Corp. by reason of the termination of Executive’s employment.
          5.7 No Mitigation. The payments required to be paid to Executive by
the Company pursuant to Section 5 shall not be reduced or mitigated by amounts
which Executive is capable of earning or does earn during any period following
his Termination Date.
          5.8 Termination Date. For purposes of Sections 5 and 6, the term
“Termination Date” shall mean that date on which Executive’s employment is
terminated pursuant to Section 5.
     6. Severance Payments following a Change in Control.
          6.1 Severance Payment; Continuation of Benefits; Vesting of Options.
If there is a Change in Control (as defined in Section 6.2) of the Company while
Executive is employed by the Company and if, within 6 months following the date
of such Change in Control, Executive terminates his employment for any reason
whatsoever, then Executive shall receive all of the payments and benefits set
forth in Section 5.3 as if Executive had terminated his employment for Good
Reason.
          6.2 Change in Control. For purposes of Section 6, “Change in Control”
of the Company shall mean the occurrence of any of the following:
          (a) The direct or indirect acquisition by an unrelated “Person” or
“Group” of “Beneficial Ownership” (as such terms are defined below) of more than
50% of the voting power of the Company’s issued and outstanding voting
securities in a single transaction or a series of related transactions;
          (b) The direct or indirect sale or transfer by the Company of
substantially all of its assets to one or more unrelated Persons or Groups in a
single transaction or a series of related transactions;
          (iii) The merger, consolidation or reorganization of the Company with
or into another corporation or other entity in which the Beneficial Owners of
more than 50% of the voting power of the Company’s issued and outstanding voting
securities immediately before such merger or consolidation do not own more than
50% of the voting power of the issued and outstanding voting securities of the
surviving corporation or other entity immediately after such merger,
consolidation or reorganization; or
          (iv) During any consecutive 12-month period, individuals who at the
beginning of such period constituted the Board of the Company (together with any
new Directors whose election to such Board or whose nomination for election by
the stockholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of the Company then in office.

-7-



--------------------------------------------------------------------------------



 



None of the foregoing events, however, shall constitute a Change of Control if
such event is not a “Change in Control Event” under Treasury Regulations
Section 1.409A-3(i)(5) or successor IRS guidance. For purposes of determining
whether a Change of Control has occurred, the following Persons and Groups shall
not be deemed to be “unrelated”: (A) such Person or Group directly or indirectly
has Beneficial Ownership of more than 50% of the issued and outstanding voting
power of the Company’s voting securities immediately before the transaction in
question, (B) the Company has Beneficial Ownership of more than 50% of the
voting power of the issued and outstanding voting securities of such Person or
Group, or (C) more than 50% of the voting power of the issued and outstanding
voting securities of such Person or Group are owned, directly or indirectly, by
Beneficial Owners of more than 50% of the issued and outstanding voting power of
the Company’s voting securities immediately before the transaction in question.
The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership”
shall have the meanings used in the Securities Exchange Act of 1934, as amended.
Notwithstanding the foregoing, (I) Persons will not be considered to be acting
as a “Group” solely because they purchase or own stock of the Company at the
same time, or as a result of the same public offering, (II) however, Persons
will be considered to be acting as a “Group” if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction, with the Company, and (III) if a Person, including
an entity, owns stock both in the Company and in a corporation that enters into
a merger, consolidation, purchase or acquisition of stock, or similar
transaction, with the Company, such shareholders shall be considered to be
acting as a Group with other shareholders only with respect to the ownership in
the corporation before the transaction.
          6.3 Excise Tax Limitation.
               (a) Notwithstanding anything contained in this Second Amended
Agreement to the contrary, in the event that any payment or benefit (within the
meaning of Section 280G(b)(2) of the Code) to Executive or for Executive’s
benefit paid or payable pursuant to the terms of this Second Amended Agreement
or otherwise in connection with, or arising out of, Executive’s employment with
the Company on a change of control within the meaning of Section 280G of the
Code (a “Payment” or “Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Payments shall be reduced
(but not below zero) but only to the extent necessary that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code (the
“Section 4999 Limit”). The Company shall reduce or eliminate the Payments by
first reducing or eliminating those Payments that are not payable in cash and
then by reducing or eliminating cash Payments, in each case in reverse order
beginning with Payments that are to be paid the farthest in time from the
Determination (as defined in Section 6.3(b)). Any notice given by Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing Executive’s rights and
entitlements to any benefits or compensation.
               (b) All determinations required to be made under this Section 6.5
(each, a “Determination”) shall be made, at the Company’s expense, by the
accounting firm that is the Company’s accounting firm prior to a “change of
control” (within the meaning of Section 280G of the Code) or another nationally
recognized accounting firm designated by the Board (or a committee thereof)
prior to the change of control (the “Accounting Firm”).

-8-



--------------------------------------------------------------------------------



 



The Accounting Firm shall provide its calculations, together with detailed
supporting documentation, both to the Company and to Executive before payment of
Executive’s severance payment under Section 6 (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive (in either case provided that the Company or Executive believes in
good faith that any of the Payments may be subject to the Excise Tax). Within
ten (10) calendar days of the delivery of the Determination to Executive,
Executive shall have the right to dispute the Determination. The existence of
any dispute shall not in any way affect Executive’s right to receive the
Payments in accordance with the Determination. If there is no Dispute, the
Determination by the Accounting Firm shall be final, binding and conclusive upon
the Company and Executive, subject to the application of Section 6.3(c).
               (c) As a result of the uncertainty in the application of
Sections 4999 and 280G of the Code, it is possible that the Payments either will
have been made or will not have been made by the Company, in either case in a
manner inconsistent with the limitations provided in Section 6.3(a) (an “Excess
Payment” or “Underpayment”, respectively). If it is established pursuant to
(i) a final determination of a court for which all appeals have been taken and
finally resolved or the time for all appeals has expired or (ii) an Internal
Revenue Service (the “IRS”) proceeding which has been finally and conclusively
resolved, that an Excess Payment has been made, such Excess Payment shall be
deemed for all purposes to be a loan to Executive made on the date Executive
received the Excess Payment and Executive shall repay the Excess Payment to the
Company on demand, together with interest on the Excess Payment at one hundred
twenty percent (120%) of the applicable federal rate compounded semi-annually
from the date of Executive’s receipt of such Excess Payment until the date of
such repayment. If it is determined (i) by the Accounting Firm, the Company or
the IRS, (ii) pursuant to a determination by a court, or (iii) upon the
resolution to Executive’s satisfaction of the dispute, that an Underpayment has
occurred, the Company shall pay an amount equal to the Underpayment to Executive
within ten (10) calendar days of such determination or resolution, together with
interest on such amount at one hundred twenty percent (120%) of the applicable
federal rate compounded semi-annually from the date such amount should have been
paid to Executive pursuant to the terms of this Second Amended Agreement or
otherwise, but for the operation of this Section 6.3(c), until the date of
payment.
          6.4 No Mitigation. The payments required to be paid to Executive by
the Company pursuant to Section 6 shall not be reduced by amounts which
Executive is capable of earning or does earn during any period following his
Termination Date.
     7. Covenants.
          7.1 Non-Interference Covenant. Upon the termination of the employment
relationship between the Company and Executive for any reason, whether upon the
expiration of the Term or earlier, and for a period of two years thereafter (the
“Non-Solicitation Period”), Executive agrees to refrain from, directly,
indirectly or as an agent on behalf of or in conjunction with any person, firm,
partnership, corporation or other entity, soliciting or encouraging any employee
of the Company or its direct or indirect subsidiaries who is employed in an
executive, managerial, administrative or professional capacity or who

-9-



--------------------------------------------------------------------------------



 



possesses Confidential Material (as defined in Section 7.2), to leave the
employment of the Company or its affiliated entities.
          7.2 Nondisclosure of Confidential Material.
               (a) In the performance of his duties, Executive has previously
had, and may be expected in the future to have, access to confidential records
and information, including, but not limited to, development, marketing,
purchasing, organizational, strategic, financial, managerial, administrative,
manufacturing, production, distribution and sales information, data,
specifications and processes presently owned or at any time hereafter developed
by the Company or its agents or consultants or used presently or at any time
hereafter in the course of its business, that are not otherwise part of the
public domain (collectively, the “Confidential Material”). All such Confidential
Material is considered secret and has been and/or will be disclosed to Executive
in confidence. Except in the performance of his duties to the Company, Executive
shall not, directly or indirectly for any reason whatsoever, disclose or use any
such Confidential Material, except that the foregoing disclosure prohibition
shall not apply as to Confidential Material that has been publicly disclosed
(not due to a breach by Executive of his obligations hereunder or by breach of
any other person of a confidential, fiduciary or confidential obligation, the
breach of which Executive knows or reasonably should know). All records, files,
drawings, documents, equipment and other tangible items, wherever located,
relating in any way to the Confidential Material or otherwise to the Company’s
business, which Executive has prepared, used or encountered or shall in the
future prepare, use or encounter, shall be and remain the Company’s sole and
exclusive property and shall be included in the Confidential Material. Upon
termination of this Second Amended Agreement, or whenever requested by the
Company, Executive shall promptly deliver to the Company any and all of the
Confidential Material and copies thereof, not previously delivered to the
Company, that may be, or at any previous time has been, in the possession or
under the control of Executive.
               (b) In light of the fact that the Confidential Material that
Executive has acquired, and will acquire, is inextricably bound with Executive’s
knowledge regarding the conduct of the Company’s business activities and that
therefore Executive would necessarily use Confidential Material if he were to
compete with the Company, Executive further agrees that during the term of
Executive’s employment relationship with the Company, he will not provide any
services, whether as an officer, director, proprietor, employee, partner,
consultant, advisor, agent, sales representative or otherwise, nor will he own
beneficially securities of any entity (except that, in the case of any entity
whose equity securities are publicly-held, he may beneficially own up to 2% of
the outstanding equity securities of such entity) that, directly or indirectly,
competes with any of the Company’s present or future (up to the date of
termination) business activities. Executive further agrees that, upon the
termination of the employment relationship between the Company and Executive for
any reason, whether upon the expiration of the Term or earlier (including a
voluntary termination by Executive), the restrictions set forth in the previous
sentence shall extend for the greater of (x) a six-month period after
termination and (y) the remainder of the Term as then in effect (without any
further extensions thereof) but for such termination; provided, however, that
the agreement between Executive and the Company contained in the first part of
this sentence shall not apply in the event that Executive’s employment is
terminated by the Company without Just Cause pursuant to Section 5.3, by
Executive for

-10-



--------------------------------------------------------------------------------



 



Good Reason pursuant to Section 5.3 or by the Company or Executive due to
Executive’s Unavailability pursuant to Section 5.4.
          7.3 Equitable Relief. Executive acknowledges that violation of either
Section 7.1 or 7.2 would cause the Company irreparable damage for which the
Company cannot be reasonably compensated in damages in an action at law, and
therefore in the event of any breach by Executive of Section 7.1 or 7.2, the
Company shall be entitled to make application to a court of competent
jurisdiction for equitable relief by way of injunction or otherwise (without
being required to post a bond). This provision shall not, however, be construed
as a waiver of any of the rights which the Company may have for damages under
this Second Amended Agreement or otherwise, and all of the Company’s rights and
remedies shall be unrestricted.
     8. Arbitration as the Exclusive Remedy.
          8.1 Arbitration of All Disputes. If Executive and the Company cannot
resolve a dispute (whether arising in contract or tort or any other legal theory
and whether based on federal, state or local statute or common law and
regardless of the identities of any other defendants) that in any way relates to
or arises out of the employment relationship established herein or the
termination thereof (a “Dispute”), then arbitration will be used to settle such
Dispute. Because arbitration is generally faster and less expensive than other
procedures for resolving disputes, both Executive and the Company agree that the
arbitration procedure set forth below will be their exclusive remedy and waive
any right to seek legal relief in any other form. In the event that a Dispute
involves a claim which either Executive or the Company seeks to assert against a
third party, the assertion of such claim against such third party in a court or
other tribunal shall not relieve Executive and the Company from their respective
obligations to resolve the Dispute between them by arbitration under Section 8.
The parties further agree that arbitration shall be their exclusive remedy in
the event of any Dispute which involves any third party (including any officer,
director or agent of the Company or an affiliate of the Company) provided that
such third party consents to participate in and be bound by such arbitration.
The only exception to the preceding provisions of Section 8.1 is that the
Company may seek provisional relief from any court having jurisdiction in the
event of an alleged breach by Executive of Sections 7.1 or 7.2 or any other
provision of this Second Amended Agreement pending a final determination by
arbitration, in the event of any claim that would be rendered ineffectual
without provisional relief and Executive may seek such provisional relief,
pending a final determination by arbitration, in the event of any claim that
would be rendered ineffectual without provisional relief. The arbitration will
be conducted in accordance with the employment arbitration procedures of the
American Arbitration Association (“AAA”), except as modified in this Second
Amended Agreement.
          8.2 Selection of Arbitrators. Each party shall have the right to
designate one arbitrator within ten (10) business days from the date when the
party initiating the arbitration files and delivers a notice of intent to
arbitrate. If, within that time period, either party has failed to appoint an
arbitrator, AAA shall make the appointment. The two arbitrators shall agree upon
and designate a third arbitrator within ten (10) business days from the date of
the appointment of the last-appointed arbitrator. In the event that the two
arbitrators have not designated a third arbitrator within ten (10) business days
from the date

-11-



--------------------------------------------------------------------------------



 



of the appointment of the last-appointed arbitrator, AAA shall appoint the third
arbitrator. After the selection of arbitrators, the parties may mutually agree
to use the third arbitrator as the sole arbitrator to resolve their dispute.
          8.3 Procedures. The party filing a claim must present it in writing to
both the other party and the AAA office in Los Angeles within six months of the
date the party filing the claim knew or should have known of it or the
Termination Date, whichever is earlier. Any claim not brought within the
required time period will be waived forever. In the arbitration proceedings (i)
all testimony of witnesses shall be taken under oath, (ii) it is specifically
contemplated and agreed by the parties hereto that the provisions of
Section 1283.05 of the Code of Civil Procedure, as presently in force, be
incorporated into and made a part of, and be applicable to, the arbitration
agreement set forth in this Section 8.3, and (iii) upon conclusion of any
arbitration proceedings hereunder, the arbitrators shall render findings of fact
and conclusions of law in a written opinion setting forth the basis and reasons
for any decision reached and deliver such documents to each party to this Second
Amended Agreement along with a signed copy of the award in accordance with
Section 1283.6 of the California Code of Civil Procedure.
               Each party hereby agrees that the prevailing party shall be
entitled to recover all costs incurred in preparation for and as a result of any
such arbitration, including without limitation, filing fees, attorneys’ fees,
the compensation to be paid to the arbitrators in any such arbitration and costs
of transcripts. The arbitrators shall not have power or competence to allocate
between the parties in their award any such costs, expenses, fees or share of
the arbitrators’ compensation, except as provided in the preceding sentence.
     9. Miscellaneous.
          9.1 Required Delay For Certain Deferred Compensation and Section 409A.
In the event that any compensation with respect to Executive’s separation from
service is “deferred compensation” within the meaning of Section 409A of the
Code and the regulations thereunder (“Section 409A”), the stock of the Company,
Big 5 Corp., or any affiliate is publicly traded on an established securities
market or otherwise, and Executive is determined to be a “specified employee,”
as defined in Section 409A(a)(2)(B)(i) of the Code, payment of such compensation
shall be delayed as required by Section 409A. Such delay shall last six months
from the date of Executive’s separation from service, except in the event of
Executive’s death. Within 30 days following the end of such six-month period,
or, if earlier, Executive’s death, the Company will make a catch-up payment to
Executive equal to the total amount of such payments that would have been made
during the six-month period but for this Section 9.1. The catch-up payment
amount shall accrue simple interest at the prime rate of interest as published
by the Bank of America as of the beginning of the deferral period, which such
interest shall be paid with the catch-up payment. The Company will place an
amount in a “rabbi trust” with an independent trustee reasonably acceptable to
Executive equal to the catch-up payment plus the interest that will accrue
thereon. Payments of compensation or benefits on Executive’s termination of
employment (other than accrued salary and vacation pay, other accrued amounts
that must be paid under applicable law, and “welfare benefits” specified in
Treasury Regulations Section 1.409A-1(a)(5)) shall be paid only if and when the
termination of employment constitutes a “separation from service” under Treasury
Regulation Section 1.409A-1(h). Wherever payments under this Second

-12-



--------------------------------------------------------------------------------



 



Amended Agreement are to be made in installments, each such installment shall be
deemed to be a separate payment for purposes of Section 409A.
          9.2 Joint and Several Obligations. The obligations and promises set
forth herein by the Company and Big 5 Corp., including payment obligations,
shall be joint and several undertakings of each such party, and, in the event of
a breach of any of such obligations or promises, Executive may proceed hereunder
against any one or more of such parties without waiving the right to proceed
against the other.
          9.3 Agreement Authorized. Executive hereby warrants that Executive is
free to enter into this Second Amended Agreement and to render Executive’s
services pursuant hereto. The Company and Big 5 Corp. hereby warrant that any
required authorization of this Second Amended Agreement by their respective
boards of directors have been obtained.
          9.4 Counsel. Executive has read and understands this Second Amended
Agreement and has sought the advice of counsel to the extent he has determined
appropriate.
          9.5 Partial Invalidity. If any term or provision of this Second
Amended Agreement or the application thereof to any person or circumstance
shall, to any extent, be invalid or unenforceable (other than provisions going
to the essence of this Second Amended Agreement), the remainder of this Second
Amended Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each such term and provision of this Second
Amended Agreement shall be valid and be enforced to the fullest extent permitted
by law.
          9.6 Notices. Except as otherwise provided herein, all notices,
requests and other communications hereunder must be in writing and will be
deemed to have been duly given only if delivered personally against written
receipt or by facsimile transmission or mailed by prepaid first class certified
mail, return receipt requested, or mailed by overnight courier prepaid, to the
parties at the following addresses or facsimile numbers:
          If to the Company, to:
Big 5 Sporting Goods Corporation
Attention: Gary S. Meade
2525 East El Segundo Boulevard
El Segundo, California 90245
Fax #: (310) 297-7592

-13-



--------------------------------------------------------------------------------



 



          If to Big 5 Corp., to:
Big 5 Corp.
Attention: Gary S. Meade
2525 East El Segundo Boulevard
El Segundo, California 90245
Fax #: (310) 297-7592
          If to Executive, to:
Steven G. Miller
2525 East El Segundo Boulevard
El Segundo, California 90245
Fax #: (310) 297-7595
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 9.6, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided in this Section 9.6, be deemed given upon receipt, (c) if delivered by
mail in the manner described above to the address as provided in this Section
9.6, be deemed given on the earlier of the third business day following mailing
or upon receipt and (d) if delivered by overnight courier to the address as
provided in this Section 9.6, be deemed given on the earlier of the first
business day following the date sent by such overnight courier or upon receipt.
Any party from time to time may change its address, facsimile number or other
information for the purpose of notices to that party by giving notice specifying
such change to the other parties hereto.
          9.7 Entire Agreement. This Second Amended Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof and
supersedes any and all prior agreements or understandings between the parties
relating to such subject matter. Notwithstanding the foregoing, this Second
Amended Agreement does not supersede the Management Subscription and
Stockholders Agreement between Executive and the Company dated as of
November 11, 1997 and it is acknowledged that the parties may enter into other
agreements in connection with Executive’s employment, including Option
agreements.
          9.8 Successors and Assigns; No Third Party Beneficiaries. The Company
shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Second Amended Agreement,
in the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. This Second Amended
Agreement is solely for the benefit of the parties hereto and their respective
permitted successors and assigns and no other person or entity shall have any
rights under this Agreement; provided, however, it is expressly intended that
Executive’s estate is a third party beneficiary of this Second Amended
Agreement.
          9.9 Modification and Waiver. None of the terms or provisions hereof
shall be modified or waived, and this Second Amended Agreement may not be
amended or

-14-



--------------------------------------------------------------------------------



 



terminated, except by a written instrument signed by the party against which any
modification, waiver, amendment or termination is to be enforced. No waiver of
any one provision shall be considered a waiver of any other provision, and the
fact that an obligation is waived for a period of time or in one instance shall
not be considered to be a continuing waiver.
          9.10 Construction and Assignment. This Second Amended Agreement shall
be construed under and governed by the laws of the State of California. This
Second Amended Agreement shall not be assignable by Executive. The terms and
conditions of this Second Amended Agreement shall inure to the benefit of and be
binding upon any successor to the business of the Company or Big 5 Corp.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Second
Amended Agreement as of the day and year first written above.

            THE COMPANY


Big 5 Sporting Goods Corporation,
a Delaware corporation
      By:   /s/ Barry D. Emerson       Name:   Barry D. Emerson        Title:  
Senior Vice President and Chief Financial Officer   

            BIG 5 CORP.

Big 5 Corp.,
a Delaware corporation
      By:   /s/ Barry D. Emerson       Name:   Barry D. Emerson        Title:  
Senior Vice President and Chief Financial Officer        EXECUTIVE
      /s/ Steven G. Miller     Steven G. Miller           

-16-